DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/15/2021. These drawings are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a ring buffer configured to store a plurality of data samples…”, “a plurality of agents configured to communicate…” in claims 1 - 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Abdelilah (US 2005/0188129 A1), Moore (US 2016/0357508 A1) and Liu (US 7,716,396 B1) disclose a ring-buffer and a plurality of agents configured to communicate within the ring-buffer to process each of the plurality of data samples, wherein at least one agent of the plurality of agents is configured to read data samples from and write data samples to the ring-buffer.
Instead, Abdelilah discloses a plurality of digital signal processing (DSP) units; a direct memory access controller coupled to said plurality of DSP processor cores, wherein said direct memory access controller comprises: a memory unit operable for storing a computer program for facilitating inter-DSP data communications; and a processor coupled to said memory unit, wherein said processor, responsive to said computer program, comprises: circuitry operable for reading a first data structure associated with a block of local memory in a first DSP processor core, wherein said first data structure comprises a first source address indicating a first address of where data is stored in said local memory of said first DSP processor core, wherein said first data structure further comprises an indication of a size of a block of memory, wherein said first data structure further comprises a first destination address indicating a second address of where data is to be stored in a local memory of a second DSP processor core; and circuitry operable for initiating a transfer of moving data said size of said block of memory located in said first 
Moore discloses a ring buffer; a microphone; and one or more processors to execute a device-side audio handling input/output unit (DIO) and a system-side audio handling input/output unit (SIO), the DIO being a device driver of the microphone that is to write digital audio data produced by the microphone into the ring buffer in real-time, as the microphone is picking up sound, the SIO is to receive a request from a software program to consume past audio data from the ring buffer, wherein the SIO is to provide the past audio data from the ring buffer to the software program while the DIO continues to write to the ring buffer in real-time, the audio data being produced by the microphone.
Liu discloses a plurality of writers; a circular buffer memory for storing data; and logic to: provide a writer counter, increment the writer counter to establish a temporary variable, where a temporary variable is established and associated with each one of the plurality of writers that has data to be written into the circular buffer memory, and write the data from the plurality of writers into the circular buffer memory at address locations determined by the associated temporary variables.
Regarding claim 15, none of the prior arts Abdelilah (US 2005/0188129 A1), Moore (US 2016/0357508 A1) and Liu (US 7,716,396 B1) discloses reading, by a second agent of the plurality of agents, the data samples from the respective partitions; processing, by the second agent, the data samples to generate second data samples; writing, by the second agent, the second data samples into the respective partitions; and outputting, by a third agent of the plurality of agents, the second data samples from the respective partitions.
Instead, Abdelilah discloses reading a first data structure associated with a block of local memory in a first DSP processor core in a complex comprising a plurality of DSP processor cores, wherein said first data structure comprises a first source address indicating a first address of where data is stored in said local memory of said first DSP processor core, wherein said first data structure further comprises an indication of a size of a block of memory, wherein said first data structure further comprises a first destination address indicating a second address of where data is to be stored in a local memory of a second DSP processor core; and initiating a transfer of moving data said size of said block of memory 
Moore discloses writing, by a device-side audio handling input/output unit (DIO) of a hardware device, audio data generated by the hardware device into a ring buffer; receiving, by a system-side audio handling input/output unit (MO), a request from a software program to consume past audio data from the ring buffer; and providing, by the SIO, the past audio data from the ring buffer to the software program.
Liu discloses testing an availability of a writer counter when one of a plurality of writers has data to be written into a memory; incrementing the writer counter and setting a temporary variable equal to the incremented writer counter when the writer counter is available; and writing the data into a location in the memory determined by the temporary variable.
Regarding claim 20, none of the prior arts Abdelilah (US 2005/0188129 A1), Moore (US 2016/0357508 A1) and Liu (US 7,716,396 B1) discloses a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: reading, by a second agent of the plurality of agents, the data samples from the respective partitions; processing, by the second agent, the data samples to generate second data samples; writing, by the second agent, the second data samples into the respective partitions; and outputting, by a third agent of the plurality of agents, the second data samples from the respective partitions.
Instead, Abdelilah discloses a plurality of digital signal processing (DSP) units; a direct memory access controller coupled to said plurality of DSP processor cores, wherein said direct memory access controller comprises: a memory unit operable for storing a computer program for facilitating inter-DSP data communications; and a processor coupled to said memory unit, wherein said processor, responsive to said computer program, comprises: circuitry operable for reading a first data structure associated with a block of local memory in a first DSP processor core, wherein said first data structure comprises a first source address indicating a first address of where data is stored in said local memory of said first DSP processor core, wherein said first data structure further comprises an indication of a size of a block of memory, wherein said first data structure further comprises a first destination address indicating a second address of where data is to be stored in a local memory of a second DSP processor core; and circuitry 
Moore discloses a ring buffer; a microphone; and one or more processors to execute a device-side audio handling input/output unit (DIO) and a system-side audio handling input/output unit (SIO), the DIO being a device driver of the microphone that is to write digital audio data produced by the microphone into the ring buffer in real-time, as the microphone is picking up sound, the SIO is to receive a request from a software program to consume past audio data from the ring buffer, wherein the SIO is to provide the past audio data from the ring buffer to the software program while the DIO continues to write to the ring buffer in real-time, the audio data being produced by the microphone.
Liu discloses a plurality of writers; a circular buffer memory for storing data; and logic to: provide a writer counter, increment the writer counter to establish a temporary variable, where a temporary variable is established and associated with each one of the plurality of writers that has data to be written into the circular buffer memory, and write the data from the plurality of writers into the circular buffer memory at address locations determined by the associated temporary variables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194